Citation Nr: 0630175	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-39 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for heat 
rash.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
rash on the chest and forehead.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
athletes foot.  

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
chronic organic disability.  

5.  Entitlement to neurological damage resulting in loss of 
use of the hands, arms, and legs.  

6.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to July 
1959.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Oakland, 
California, VA Regional Office (RO).   


FINDINGS OF FACT

1.  Service connection for a rash on the chest and forehead, 
a heat rash, athletes foot, and chronic organic disability as 
a residual of radiation exposure denied in a December 1988 
rating decision.  The veteran did not file a notice of 
disagreement. 

2.  The evidence added to the record since the December 1988 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claims regarding a rash on the 
chest and forehead, a heat rash, athletes foot, and chronic 
organic disability as a residual of radiation exposure.  

3.  A neurologic disorder resulting in loss of use of the 
hands, arms, and legs was not manifest in service or within 
the initial post-service year and is not attributable to 
service.  

4.  Diabetes mellitus was not manifest in service or within 
one year of separation and is unrelated to service.


CONCLUSIONS OF LAW

1.  The December 1988 rating decision denying service 
connection for a rash on the chest and forehead, a heat rash, 
athletes foot, and chronic organic residuals of radiation 
exposure, is final.  Evidence submitted since that decision 
is not new and material and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105(a), (b) and (c), 7108; 38 C.F.R. §§ 
3.156, 20.200, 20.201, 20.302(a) (2006).

2.  A neurological disorder resulting in loss of use of the 
hands, arms, and legs was not incurred or aggravated in 
service and peripheral neuropathy may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2006).

3.  Diabetes mellitus was not incurred aggravated in service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In December 2002, the veteran was 
sent VCAA notification.  This noted predated the initial 
unfavorable decision.  Although the 4th and 5th elements were 
not addressed at this time, the Board herein is not granting 
service connection; thus, that matter is moot with no 
prejudicial error as addressed below.  

The veteran was sent notice of VCAA in December 2002 and in 
March 2005.  The claimant was provided notice which was 
adequate.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in December 2002 and March 
2005.  The letters notified the claimant of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to the benefit sought and whether or 
not the claimant or VA bore the burden of producing or 
obtaining that evidence or information.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the RO 
essentially satisfied the notice requirements in this letter 
by:  (1) informing the claimant about the information and 
evidence not of record that was necessary to substantiate the 
claim; (2) informing the claimant about the information and 
evidence the VA would seek to provide; (3) informing the 
claimant about the information and evidence the claimant was 
expected to provide; and (4) requesting the veteran inform 
the RO of any information or evidence the claimant wanted the 
RO to obtain and requesting that the claimant provide copies 
of any private treatment records in the claimant's possession 
that pertained to the claims.

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal. See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
 Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

I.  New & Material Evidence

Criteria

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2006).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Service connection for a rash of the chest and forehead, heat 
rash, athletes foot, and chronic organic residuals of 
radiation exposure was denied by the AOJ in a December 1988 
rating decision.  At the time of the prior decision in 
December 1988, the record included the service medical 
records, to include records reflecting exposure to gamma 
radiation in June 1956 and July 1956, as well as complaints 
of heat rash in September 1955 and June 1956, athletes foot 
in June 1958, and a separation examination report showing the 
head, face, neck, feet, skin, and upper and lower extremities 
were normal.  Neurologic examination was normal.  The 
evidence was reviewed and the claims for service connection 
were denied.  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
however, the Secretary shall reopen the claim and review the 
former disposition of the claims.  38 U.S.C.A. § 5108.

At the time of prior denial, service medical records showed 
in-service complaints of rash and athletes foot.  At 
separation, the head, forehead, chest, and skin were normal.  
Neurologic examination was normal.  There was no evidence of 
a post service rash, athletes foot or chronic organic 
residuals related to service, to include as a result of 
radiation exposure.  

Since that determination, the veteran has applied to reopen 
his claim of entitlement to service connection for heat rash, 
a rash on the chest and face, athletes foot, and a chronic 
organic disability, as a result of exposure to radiation.  
The evidence submitted since the prior final denial in 
December 1988 is not new and material.  Essentially, the 
evidence added to the record since the last final rating 
decision consists of VA and private treatment records, and 
the veteran's statements.  
The additional treatment records do not show a chronic 
disorder manifested by a rash, athletes foot, or an organic 
disability related to service.  The Board notes that the 
records, to include an October 1998 private record of 
treatment, show a neuropathy associated with diabetes 
mellitus.  The veteran is not service connected for diabetes 
mellitus.  While a cyst on the scalp was noted in January 
1994, seborrheic dermatitis in August 1994, an abscess on the 
back in August 1999, and lesions between the toes were noted 
in April 2002, there is no competent evidence relating such 
to service, to include exposure to radiation.  Nothing 
suggests that he has an ongoing heat rash, rash of the face 
and chest, or athletes foot.  Thus, the records added to the 
record are not new and material.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record does not 
establish a rash, athletes foot, or an organic 


disability related to service, including exposure to 
radiation.  Thus, the additional evidence is not new and 
material.

In this case, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Furthermore, 
various amendments to the radiation law and regulations do 
not provide a basis for reopening the claim (or considering 
it a new claim) as none of the claimed conditions are 
radiogenic.  

The Board notes that an April 1993 private record of 
treatment reflects the veteran is in receipt of Social 
Security Administration (SSA) benefits.  The duty to assist 
does not attach to obtaining SSA records in this case.  The 
Court has indicted that a SSA determination is pertinent to 
the veteran's ability to engage in substantial gainful 
employment.  See Martin v. Browne, 4 Vet. App 134, 140 
(1993).  In this case, however, the critical issue is not 
whether the veteran is employable.  Rather, the issue is one 
of in-service incurrence.  Accordingly, a SSA determination 
many years post service is not relevant.  See 38 U.S.C.A. § 
5103A(b).  Remanding this case for the purpose of attempting 
to obtain the SSA records, noted to show a back disability, 
where the records do not pertain to the issue at hand, would 
serve no useful purpose.

In summary, at the time of the prior denial, the evidence 
showed that a chronic disorder manifested by a rash or 
athletes foot was not incurred during service.  Since that 
determination, there remains no competent evidence that a 
chronic disorder manifested by a rash or athletes' foot, or 
organic/neurologic residuals as a result of service, 
including exposure to radiation.  The evidence added to the 
file since the final prior rating decision in December 1988 
is not new and material.  Consequently, the application to 
reopen the claim for service connection heat rash, a rash on 
the chest and forehead, athletes foot, and an 
organic/neurologic disorder, to include as a result of 
exposure to radiation, is denied.  


II.  Service Connection

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303(a) (2006).  
Service connection for diabetes mellitus may be granted if 
manifest within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 
3.307, 3.309.

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

There are certain types of cancer that are presumptively 
service connected specific to radiation-exposed veterans. 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) (2006). Second, 
"radiogenic diseases" may be service connected pursuant to 38 
C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii).

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2006).  Section 
3.311(b)(5) requires that bone cancer become manifest within 
30 years after exposure, and that prostate cancer become 
manifest 5 years or more after exposure.  38 C.F.R. § 
3.311(b)(5).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee, 34 F.3d at 1043-1044, reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  Thus, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of active service.  In 
other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

The specific statute pertaining to claimed Agent Orange 
exposure is 38 U.S.C.A. § 1116. Regulations issued pursuant 
thereto provide that, if a veteran who served on active duty 
in Vietnam during the Vietnam era develops one of the 
diseases which is presumed to have resulted from exposure to 
herbicides, the veteran is presumed to have been exposed to 
Agent Orange or similar herbicide.  See McCartt v. West, 12 
Vet. App. 164 (1999).

These regulations also stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  The specified diseases are 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999), 
Notice, 67 Fed. Reg. 42,600 (June 24, 2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Diabetes

Service medical records are negative for findings or a 
diagnosis of diabetes mellitus and there is no evidence 
showing diabetes mellitus within one year of separation.  The 
July 1959 separation examination report discloses the 
veteran's endocrine system was normal and urinalysis was 
negative for sugar.  There is no competent evidence of 
diabetes mellitus, within one year of service, and no 
competent/reliable evidence relating the remote onset of 
diabetes mellitus in the 1980s to any incident of service.  

In regard to the veteran's assertion that diabetes mellitus 
is a result of exposure to radiation in service, the Board 
notes that service connection for a radiogenic disease may be 
established in one of four ways.  First, service connection 
is granted if a veteran had the disease in service or, in the 
case of malignant tumors, if the tumor was manifested to a 
degree of 10 percent or more, within the first post service 
year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a).

Second, if a veteran participated in service in a radiation-
risk activity (as defined by statute and regulation) and, 
after service, developed one of certain enumerated cancers, 
it will be presumed that the cancer was incurred in service.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Third, if a veteran was exposed in service to ionizing 
radiation and, after service, developed any cancer within a 
period specified for each by law, the veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of the exposure, whether there 
is a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311.

Fourth, service connection may be established based on 
medical evidence of a current disease etiologically related 
to in-service events.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 
1994).

As noted, service connection on a direct basis is not 
warranted.  As to the second method, if a veteran 
participated in service in a radiation-risk activity and 
subsequently develops a disease listed in the regulation, the 
disease is presumed to be due to the radiation-risk activity.  
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Recognized 
radiation-risk activities are:  onsite participation in 
atmospheric nuclear tests; participation in the occupation of 
Hiroshima or Nagasaki between certain dates; internment as a 
prisoner of war in Japan during World War II with opportunity 
for exposure to ionizing radiation; and certain service in 
one of three gaseous diffusion plants.  The list of diseases 
specific to radiation-exposed veterans, and for which service 
connection may be granted by presumption pursuant to 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), does not include 
diabetes mellitus.  

Because diabetes mellitus is not listed at 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d), even if the Board assumes 
that the veteran participated in service in a "radiation-risk 
activity" as that term is defined by applicable law, diabetes 
mellitus is not a disease that can be presumptively service 
connected by any in-service participation in a radiation-risk 
activity.  Consequently, as a matter of law, service 
connection cannot be granted on a presumptive basis pursuant 
to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

As to the third method of establishing service connection, 
diabetes mellitus is not a radiogenic disease listed in 38 
C.F.R. § 3.311.  Further, the veteran has not presented any 
scientific and/or medical evidence that relates diabetes 
mellitus to in-service exposure to ionizing radiation.  See 
38 C.F.R. § 3.311(b)(3); VAOPGCPREC 15-99; 65 Fed. Reg. 6258 
(2000).  Consequently, as a matter of law, entitlement to 
service connection for diabetes mellitus under the third 
method is not warranted.

While diabetes mellitus is not a radiogenic disease listed in 
38 C.F.R. § 3.311, the service medical records show the 
veteran was exposed to radiation during service.  The Board 
notes, however, that the 38 C.F.R. § 3.311 does not create a 
presumption for service connection.  Rather, it merely 
provides special procedures for evidentiary development and 
adjudication of a claim.  Implicit in the regulation is the 
requirement for evidence of a medical nexus between the 
exposure to the ionizing radiation and the current 
disability.  

To the extent that he asserted, in  correspondence received 
in January 2003, that diabetes mellitus is a result of 
exposure to Agent Orange, there is no evidence of such 
exposure.  The Board notes the veteran did not serve in 
Vietnam.  See 38 U.S.C.A. § 1116(a)(2) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.309(e) (2006). 

The evidence is against the claims and there is no doubt to 
be resolved.  Consequently, the benefits sought on appeal are 
denied.

Neurologic Disorder

The veteran has asserted, to include in correspondence 
received in January 2003, that he has a neurologic disorder 
resulting in the loss of use of his hands, arms, and legs, 
related to service.  Service medical records are negative for 
findings or a diagnosis of a neurologic disorder.  At 
separation in July 1959, neurologic examination was normal.  
In January 1993, no evidence of peripheral vascular arterial 
occlusive disease was noted, except in the feet.  A June 1993 
treatment record notes no neurologic deficits.  A June 1998 
private record of treatment notes probable peripheral 
neuropathy with difficulty with fine manipulation of his 
hands.  A February 2000 private record of treatment notes 
neuropathy in association with diabetes.  A June 2002 VA 
treatment record shows a diagnosis of peripheral neuropathy, 
severe, with numbness in the extremities.  Peripheral 
vascular disease was noted.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that a neurologic disorder is related to service.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons 
are not competent to offer evidence that requires medical 
knowledge).  The most probative evidence is the 
contemporaneous service medical records showing neurologic 
examination was normal at separation.  Such evidence is far 
more probative than the veteran's unsupported lay opinion.  
The Board notes a remarkable gap between service and the 
initial complaints in regard to a neurologic disorder.  

In regard to his assertion that he has a neurologic disorder 
as a result of exposure to radiation, if a veteran 
participated in service in a radiation-risk activity and 
subsequently develops a disease listed in the regulation, the 
disease is presumed to be due to the radiation-risk activity.  
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Recognized 
radiation-risk activities are:  onsite participation in 
atmospheric nuclear tests; participation in the occupation of 
Hiroshima or Nagasaki between certain dates; internment as a 
prisoner of war in Japan during World War II with opportunity 
for exposure to ionizing radiation; and certain service in 
one of three gaseous diffusion plants.  The list of diseases 
specific to radiation-exposed veterans, and for which service 
connection may be granted by presumption pursuant to 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), does not include 
peripheral neuropathy or peripheral vascular disease.  

Because peripheral neuropathy or peripheral vascular disease 
is not listed at 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), even if the Board assumes that the veteran 
participated in service in a "radiation-risk activity" as 
that term is defined by applicable law, peripheral neuropathy 
or peripheral vascular disease is not a disease that can be 
presumptively service connected by any in-service 
participation in a radiation-risk activity.  Consequently, as 
a matter of law, service connection cannot be granted here on 
a presumptive basis pursuant to 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In addition, peripheral neuropathy or peripheral vascular 
disease radiogenic disease listed in 38 C.F.R. § 3.311.  
Further, the veteran has not presented any scientific and/or 
medical evidence that relates diabetes mellitus to in-service 
exposure to ionizing radiation.  See 38 C.F.R. § 3.311(b)(3); 
VAOPGCPREC 15-99; 65 Fed. Reg. 6258 (2000).  Consequently, as 
a matter of law, entitlement to service connection for 
peripheral neuropathy or peripheral vascular disease under 
this method is not warranted.

While peripheral neuropathy or peripheral vascular disease is 
not a radiogenic disease listed in 38 C.F.R. § 3.311, the 
service medical records show the veteran was exposed to 
radiation during service.  The Board notes, however, that the 
38 C.F.R. § 3.311 does not create a presumption for service 
connection.  Rather, it merely provides special procedures 
for evidentiary development and adjudication of a claim.  
Implicit in the regulation is the requirement for evidence of 
a medical nexus between the exposure to the ionizing 
radiation and the current disability.  

To the extent that he asserted, in  correspondence received 
in January 2003, that a neurologic disorder is a result of 
exposure to Agent Orange, there is no evidence of such 
exposure.  The Board notes the veteran did not serve in 
Vietnam.  See 38 U.S.C.A. § 1116(a)(2) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.309(e) (2006). 

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  









ORDER

The application to reopen a claim of entitlement to service 
connection for heat rash is denied.

The application to reopen a claim of entitlement to service 
connection for a rash on the chest and forehead is denied.

The application to reopen a claim of entitlement to service 
connection for athletes foot is denied.

The application to reopen a claim of entitlement to service 
connection for chronic organic disability is denied.  

Service connection for a neurologic disorder resulting in 
loss of use of the hands, arms, and legs is denied.  

Service connection for diabetes mellitus is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge , Board of Veterans' Appeals


 Department of Veterans Affairs


